Citation Nr: 1800960	
Decision Date: 01/08/18    Archive Date: 01/19/18

DOCKET NO.  10-08 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for low back strain prior to June 1, 2011, and in excess of 20 percent thereafter.

2.  Entitlement to a rating in excess of 10 percent for right femur fracture.

3.  Entitlement to an initial rating in excess of 10 percent for chronic headaches resulting from head trauma prior to June 1, 2011, and in excess of 30 percent thereafter.

4.  Entitlement to an initial rating in excess of 10 percent for sciatica of the left lower extremity.

5.  Entitlement to an initial rating in excess of 10 percent for sciatica of the right lower extremity prior to April 4, 2017, and in excess of 20 percent thereafter.

6.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease (DDD) of the cervical spine.

7.  Entitlement to an initial rating in excess of 10 percent for a left knee disability.

8.  Entitlement to an initial rating in excess of 30 percent for anxiety disorder.

9.  Entitlement to service connection for a bilateral eye disorder.

10.  Entitlement to service connection for a vascular disorder of the right lower extremity, to include as secondary to service-connected right femur disability.

11.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	West Virginia Department of Veterans Assistance


ATTORNEY FOR THE BOARD

R. Behlen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Air Force from December 1978 to August 1994.  He is the recipient of the Air Force Commendation Medal with one oak leaf cluster and the Air Force Good Conduct Medal with three oak leaf clusters.

This matter comes before the Board of Veterans' Appeals (Board) from September 2008 and December 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  This matter was remanded by the Board in May 2013 for additional development.  A Supplemental Statement of the Case (SSOC) was issued in April 2017.

A February 2011 Decision Review Officer (DRO) Conference Report states that the Veteran withdrew his request for a DRO hearing because VA examinations were scheduled.

The record indicates that the Veteran failed to appear for a scheduled video Board hearing in March 2013.  As he failed to appear for such hearing without good cause, his request for a Board hearing is deemed withdrawn.  38 C.F.R. § 20.702(d).

The Veteran's low back, cervical spine, right knee, left knee and lower extremities issues are addressed in the REMAND portion of the decision below and [is/are] REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's right knee disability is manifested by painful motion.

2.  For the entire period on appeal, the Veteran experienced headaches which often required sleep for relief, but were not productive of severe economic inadaptability.

3.  The Veteran's anxiety disorder produced no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal; there was not occupational and social impairment with reduced reliability and productivity.

4.  The Veteran's dry eye disorder had its onset in service.

5.  The Veteran does not have a vascular disorder of the right lower extremity.

6.  Effective September 23, 2011, the Veteran's service-connected disabilities preclude substantially gainful employment.  

CONCLUSION OF LAW

1.  The criteria for at least a 10 percent rating for right knee limitation of motion have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2017). 

2.  The criteria for an initial rating in excess of 30 percent for anxiety disorder have not been met or approximated for any portion of the period on appeal.  38 U.S.C. §§ 1155, 5017 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  The criteria for entitlement to service connection for dry eye disorder have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for entitlement to service connection for a vascular disorder of the right lower extremity have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2017).

5.  Effective September 23, 2011, the criteria for a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5107, 5111 (West 2015); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Knee

The Veteran's right knee disability has been evaluated as 20 percent disabling under Diagnostic Code 5257 since September 1, 1994.  Thar rating under Diagnostic Code 5257 is protected because he had been in receipt of it for more than 20 years.  See 38 C.F.R. § 3.951(b); Murray v. Shinseki, 24 Vet. App. 420 (2011).  A rating in excess of 20 percent will be discussed in the remand section of this decision.

The evidence also shows that the Veteran's right knee disability is manifested by limitation of motion.  Given his complaints of pain and the evidence of limitation of motion, he is entitled to at least the minimum compensable rating for limitation of motion.  38 C.F.R. § 4.59; Burton v. Shinseki, 25 Vet. App. 1 (2011).  

In reaching this determination, the Board emphasizes that as the United States Court of Appeals for Veterans Claims (Court) recently observed, the United States Court of Appeals for the Federal Circuit explained in Delisle v. McDonald, 789 F.3d 1372, 1375 (Fed. Cir. 2015), "DC 5257 is unambiguous; by its plain language, it provides compensation for veterans suffering from impairments of the knee, other than those enumerated elsewhere in the relevant regulations, that cause the symptoms of recurrent subluxation or lateral instability." In so holding, the Federal Circuit expressly rejected the veteran's argument in that case that DC 5257 should be read to include manifestations of knee disability [*21]  other than recurrent subluxation or lateral instability, concluding that "DC 5257 is limited to establishing compensation for disabilities causing such specifically enumerated symptoms." Id.  Lyles v. Shulkin, 2017 U.S. App. Vet. Claims LEXIS 1704 at * 10 (No. 16-0994, November 29, 2017).

Service connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty from active military, naval, or air service.  38 U.S.C. § 1110.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that which is pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, including arthritis and cardiovascular-renal disease, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C. § 1112; 38 C.F.R. §§ 3.307(a) (3), 3.309(a).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a).

To establish service connection under this provision, there must be:  evidence of a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307), and subsequent manifestations of the same chronic disease; or if the fact of chronicity in service is not adequately supported, by evidence of continuity of symptomatology after service.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology, however, can be applied only in cases involving those conditions explicitly enumerated under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may be granted for a disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran's November 1978 Report of Medical Examination states that his eyes were normal.  His November 1978 Report of Medical History states that he wore glasses and had vision in both eyes but denied having, or ever having had, eye trouble.

In October 1988, the Veteran described that his eyes felt like clumps of dirt were under them.  He was diagnosed with dry eyes.  In his December 1993 Report of Medical History, the Veteran denied wearing glasses or contact lenses and endorsed having or having had eye trouble.

A March 1994 Optometric Examination Record states that the Veteran had recurrent corneal erosion of the right eye.  The Veteran complained of right eye irritation and intense pain, which woke him up.  A May 1994 clinical note states that the Veteran was seen for a follow-up for recurrent corneal erosion right eye.  The Veteran awoke with right eye pain.  He was diagnosed with recurrent corneal erosion of the right eye and prescribed eye drops and other medication.

The Veteran was afforded a VA examination in July 2008.  The examiner observed mild dry eye, but explained that it did not affect the Veteran's corrected or side vision.  Based on a review of the claims file, the examiner stated that it appeared as if dry eye was developed during service and the Veteran was treated for such in service.  However, the examiner opined that it was less likely than not from his active service.  Evidence in the claims file stated that cold exposure caused damage to the Veteran's ducts.  However, ducts are patent and had no evidence of damage as would be expected if cold weather was the actual cause of dry eye.

The Veteran was afforded a VA examination in March 2017.  The claims file was reviewed.  The Veteran was diagnosed with dry eye syndrome OU.  It was noted that this diagnosis was made while he was on active duty.  The Veteran's dry eye was established during the July 2008 VA examination.  The March 2017 VA examiner agreed with the July 2008 VA examiner that, although dry eye was diagnosed while in service, this dry eye is not related to reported cold exposure.  The Veteran had patent puncta.  Meibomian glands were "clogged," which causes the oil layer of the tear film to be reduced and increases evaporation of the tear film layer across the cornea.  Such evaporation propagates dry eye complaints.  The Meibomian glands are not clogged because of a history of cold exposure.  Such glands are clogged because of the Veteran's natural makeup of oils in his skin and Meibomian glands.  There was no reduction in vision despite such mild dry eye.  Although dry eye was diagnosed in service, the VA examiner opined that it was not related to cold exposure during service.

Here, service connection is warranted for the Veteran's dry eye disorder because it had its onset in service.  38 C.F.R. § 3.303(a); Flynn v. Brown, 6 Vet. App. 500, 503 (1994).

	Higher Evaluations

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if that disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous. . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

Where a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  

		i.  Headaches

The Veteran's headaches have been rated by under Diagnostic Code 8100, pertaining to migraine headaches, a 10 percent rating is assigned for migraines with characteristic prostrating attacks averaging one in two months over the last several months; a 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months; and a maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks, productive of severe economic inadaptability.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2016).

The use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991); Johnson v. Brown, 7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for a higher rating to be assigned).  Here, each of the criteria listed in the 50 percent rating must be met in order to warrant a 50 percent rating.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).

The Veteran was afforded a VA examination in July 2008.  The claims file was reviewed.  He reported getting both headaches and migraines.  Headaches occur two times per week and last for about half a day.  Such are not prostrating; and the Veteran is able to continue to function or work.  Migraines occur four to five times per month and the Veteran described them as prostrating.  Such migraines last approximately three hours at a time.  Light and noise sensitivity were endorsed, as were nausea.  However, vomiting was denied.  Such migraines were prostrating for three hours and then he is able to resume activities.  He was not aware of any triggers.  Medication for migraines had been prescribed.  He denied missing work secondary to the headaches or migraines.  He takes a long lunch break to lie down if a migraine occurs.  The cranial nerves II-XII were grossly intact.  Examination was negative for Romberg or pronator drift.  The Veteran was able to stand on his toes or heels.  A July 2008 CT scan of the head was unremarkable.  He was diagnosed with chronic headaches.

A May 2010 clinical note from Mid-Ohio Valley Medical Group states that the Veteran presented for headache with typical features.  The aura was described as bright lights.  The headache was on the right side.  The Veteran described the pain as sharp.  Radiation was denied.  The onset was one year prior.  Headaches occur daily and last for 24 days.  Movement and neck pain exacerbate symptoms, while noise has no effect.  Pain relievers do not provide relief.  Fever, chills, scalp tenderness, and vision loss were denied.  

A December 2010 clinical note from Mid-Ohio Valley Medical Group notes typical headache features with similar symptoms as in May 2010.  Headaches occurred seven times per week.

The Veteran was afforded a VA examination in June 2011.  The claims file was reviewed.  The examiner observed that the Veteran had two distinct headache patterns.  The first starts in his neck, moves up the back of his head and settles into the right side of his head.  Such occur a couple times a week and last for three to four hours.  Pain was described as throbbing.  Nausea, vomiting, noise sensitivity, and light sensitivity were denied.  Such are not prostrating.  The examiner explained that such most closely resemble musculoskeletal headaches from the cervical spine.  These began in the last couple of years.  The second pattern is more severe and occurs four to five times per week.  Throbbing pain is in the front of his head and lasts several hours.  There is light and noise sensitivity.  If they begin at work, he finishes his shift but lies down in a dark, quiet room when he gets home.  Such are prostrating 50 percent of the time.  Nausea was endorsed but vomiting was denied.  The Veteran reported that he has hit his head five to sixty times in his life.  The severity of the initial head injury in service was described as mild and it was noted that the condition had stabilized.  The Veteran reported being prescribed migraine medication previously but treats his headaches with Aleve and lying down in a dark, quiet room.  Vertigo was present with sudden position changes.  The Veteran is ambulatory and requires no assistance to walk.  The Veteran was examined for a traumatic brain injury (TBI), but the examiner observed that such examination showed no evidence for residuals of a TBI.  The Veteran lost less than one week from work in the past 12 months due to right knee and lower back pain.  The effect of the Veteran's headaches on his usual occupation and daily activities was that associated pain was limiting at times.  

An October 2011 note from Mid-Ohio Medical Group states that the Veteran's headaches occur daily and last for 24 days.  Such began one year prior.

The Veteran was afforded a VA examination in April 2017.  The claims file was reviewed.  The Veteran reported that he experienced headaches, migraine in nature, associated with an aura of blurred vision and nausea.  Such headaches occur two times per week and last three to four hours.  The Veteran takes oxycodone daily.  Pulsating or throbbing head pain was localized to one side of the head.  Nausea, sensitivity to light, and changes in vision were also endorsed.  Pain was typically on the left side of the head and lasted less than one day.  He did not have characteristic prostrating attacks.  The Veteran reported that his headaches actually have become less frequent.

The Veteran's headaches have been rated by analogy under DC 8045-8100.  DC 8045 is for residuals of a TBI and DC 8100 is for migraines.  The Board finds that the June 2011 examiner's report that the Veteran has no evidence of residuals of a TBI is entitled to great probative weight.  Thus, the Veteran's headaches are properly considered under the rating criteria for DC 8100.  

In July 2008, the Veteran reported headaches two times per week, which were not prostrating.  Migraines occur four to five times per month and the Veteran described such as prostrating because he must lie down for three hours.  May and December 2010 clinical notes state that the Veteran reported daily headaches.  In June 2011, the Veteran was noted to experience two distinct patterns of headaches.  One was not prostrating.  The Veteran explained that, when he experienced the more severe pattern, he would finish his shift at work and then lie down when he got home.  Such more severe headaches were prostrating 50 percent of the time.  In April 2017, it was noted that the Veteran did not experience characteristic prostrating attacks.

Upon weighing the evidence, the Board finds that, affording the Veteran the benefit of the doubt, the Veteran's severe headaches prior to June 1, 2011, were prostrating because he had to lie down for three hours when he experienced such headache.  Thus, the evidence is in relative equipoise as to whether the 30 percent rating criteria were met for the entire period on appeal.  In July 2008, the Veteran competently and credibly reported having to lie down for three hours when he experienced what he described as a migraine headache.  Such headaches occurred four to five times per month.  Thus, the criteria for an initial 30 percent rating have been met.

However, a rating in excess of 50 percent is not warranted for any portion of the period on appeal.  Such headaches were not completely prostrating because the Veteran reported in June 2011 that he could finish his shift at work when he experienced a headache and then would go lie down once he got home.  The April 2017 examiner noted that the Veteran did not experience characteristic prostrating attacks.  Because the Veteran would only have to lie down for three hours, the Board finds that, when the Veteran did experience a prostrating headache, such was not prolonged.  Rather, he was able to finish his shifts at work when he experienced such headaches.  Further, because the Veteran was able to keep working when he experienced such headaches, such headaches were not productive of severe economic inadaptability.  Even in July 2008, when the Veteran reported that he would take a long lunch break to lie down when he experienced a severe headache which he described as a migraine, he was able to go back to work afterward and he specifically denied missing work due to his headaches.

		iv.  Mental Disorders

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9400.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relationships, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

Finally, a 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

In Maurehan v. Principi, 16 Vet. App. 436 (2002), the U.S. Court of Appeals for Veterans Claims held that the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Accordingly, the evidence considered in determining the level of impairment under section 4.130 is not restricted to the symptoms provided in the diagnostic code.  Rather, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders.

More recently, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) held that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116 (Fed. Cir. 2013).  The Federal Circuit explained that in the context of a 70 percent rating, section 4.130 "requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."  Id. at 118.  The Federal Circuit indicated that "[a]lthough the veteran's symptomatology is the primary consideration, the regulation also requires an ultimate factual conclusion as to the veteran's level of impairment in 'most areas.'"  Id.

According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, a GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) (citing the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).

The Board notes that an interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-5.  GAF scores have been removed from DSM-5.  The provisions of this interim final rule, however, do not apply to the instant case, as these provisions only apply to applications for benefits that are received by VA or that are pending before the RO on or after August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  VA adopted as final, without change, the interim final rule, effective March 19, 2015.  80 Fed. Reg. 53, 14,308 (March 19, 2015).  

A GAF score of 61 to 70 represents mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51 to 60 represents moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with coworkers).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or a major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  Lesser scores reflect increasingly severe levels of mental impairment.  American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, 4th Ed. (1994) (DSM-IV).

While particular GAF scores are not contained in the VA schedule of ratings for mental disorders, they are a useful tool in assessing a veteran's disability and assigning ratings.  38 C.F.R. § 4.130.  However, they are just one of many factors considered when determining the appropriate rating.

The Veteran was afforded a VA examination in July 2008.  The claims file was reviewed.  The Veteran reported that he had been married since 1996, although he had been married and divorced three times before.  He described his current marriage as well.  He has a good relationship with two of his three children.  He associates with few friends on occasion.  The Veteran enjoys fishing and hunting and working on guns.  He was hospitalized while on active duty due to an acute anxiety and depressive reaction precipitated by marital strife.  The Veteran was noted to take an antidepressant daily, which he described as settling him down "a little bit."  The Veteran noted that he has moods that make him "go downhill" for a day or two on occasion.  He cannot relax and struggles with irritability.  The Veteran isolates when he feels this way.  The Veteran is virtually always anxious and needs things to be perfect, otherwise his anxiety increases.  Moderate anxiety is present virtually all of the time at some level, and is severe for periods with related irritability.  Relatively mild to moderate depression is experienced a few days a week, mainly related to feelings that he has not accomplished as much in life as he might have, including while on active duty.

Examination revealed that the Veteran was clean, neatly groomed, and appropriately dressed.  The Veteran's psychomotor activity was mildly tense and guarded.  Speech was unremarkable.  He was cooperative toward the examiner.  Affect was serious with no broadening observed.  His mood was mildly to moderately anxious.  Attention was intact and he was oriented to all spheres.  There was no impairment of thought process or communication.  Thought content was unremarkable and there were no delusions.  With respect to judgment, the Veteran understood the outcome of his behavior.  Sleep impairment was present in that the Veteran reported getting up a few times each night, checking around the house, and going back to bed, including the outside porch.  He estimated getting four to five hours of sleep on average and stated that he does not feel well-rested.  There were no hallucinations or inappropriate behavior.  Obsessive or ritualistic behavior was present in checking on things multiple times even at night and wanting things to be as perfect as possible.  Everything must be in its place.  Panic attacks were noted every one to two months, lasting for an hour or so.  Suicidal or homicidal ideation was not present.  Impulse control was good and there were no episodes of violence.  The Veteran was able to maintain minimal personal hygiene.  A moderate problem with shopping was noted because the Veteran did not like to go shopping.  Remote, recent, and immediate memory were all normal.  The Veteran was noted to be employed by the sheriff's office for the past 10 to 20 years.  He stated that he missed less than one week in the past year because he does not miss work unless absolutely necessary and rarely takes vacation.  He stated that there were no problems with occupational functioning because he "[does his] job and [does] it very well."  A GAF score of 60 was assigned.  There were mental disorder signs and symptoms that are transient or mild and decrease work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran was noted to be very devoted to work regardless of problems and does not miss work nor identify any problems at work.  His social interactions are moderately impacted by his perfectionistic style and anxiety that contributes to depression.

Clinical notes from Mid-Ohio Valley Medical Group show occasional worsening and improving of the Veteran's depressive symptoms in 2008 and 2009.  However, the severity of such does not vary significantly from what was reported in the VA examination reports.  A December 2010 clinical note from Mid-Ohio Valley Medical Group describes the Veteran's psychological disorder as minor depressive disorder.  The Veteran described such as mild and unchanged.

The Veteran was afforded a VA examination in May 2011.  The Veteran reported that his prescribed medication "keeps [him] calm [and] lets [him] do [his] job."  He endorsed symptoms of anxiety including feeling on edge, irritability, restlessness particularly at night causing poor sleep, reduced physical and emotional stamina, emotional isolation, social isolation, feeling "not too keen on civilian life," and general frustration with being out of the military.  Mild to moderate symptoms were reported, which he was unable to control and described as "overwhelming at times."  He reported "getting emotional" daily and feeling that his emotions are uncontrollable multiple times a day.  Feelings of frustration regarding an inability to get things done and a lack of structure were noted.  He continued to work full-time and feels he is able to act appropriately with his family and the public at large.  Hopelessness, suicidality, daily depression, and anhedonia were denied.  Social functioning appeared to be stable and continues the previously assessed level.  

Examination revealed that he was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was noteworthy for restlessness.  Speech was spontaneous, clear, and coherent.  The attitude towards the examiner was cooperative, attentive, indifferent, and guarded.  Affect was appropriate yet constricted.  His mood was "bewildered" and mildly anxious throughout.  Attention and orientation were intact.  Thought process and content were unremarkable.  There were no delusions or hallucinations.  The Veteran understood the outcome of his behavior.  Sleep impairment was noted, which the Veteran related to constant tinnitus and being a "light sleeper."  He awakens hourly and averages four to five hours of sleep, but stated that such is sufficient to "make it through the day," including eight to ten hours of work.  Such was largely unchanged from the previous examination.  There was no inappropriate behavior or obsessive/ritualistic behavior.  Panic attacks occur once weekly to once a month, each lasting up to 15 minutes.  Suicidal and homicidal ideation were not present.  Impulse control was good and there were no episodes of violence.  Memory was normal.  He had the ability to maintain minimum personal hygiene and there were no problems with activities of daily living.  He was noted to work full-time at the sheriff's office and missed two weeks of work in the past 12 months.  He explained that, if he works through the weekend, he may take Monday off.  He reported physical and mental health as the reasons for time of work.  He reported that he likes his job and there were no problems with occupational functioning.  A GAF score of 60 was assigned.  The examiner opined that the Veteran experienced an occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to mental disorder signs and symptoms, but was generally functioning satisfactorily.  The examiner explained that moderate symptoms of anxiety disorder mildly impair his occupational functioning.  Increased severity impacts work performance because he missed approximately one week for anxiety problems and one week for physical problems.  However, such periods are intermittent and he is generally able to perform his occupational duties.  The Veteran's social interactions were mildly impacted, but the Veteran prefers to keep to himself, has positive support from his wife, and is able to enjoy his hobbies.  The examiner opined that the Veteran's symptom severity was largely unchanged from July 2008, but the impact of his anxiety disorder, coupled with chronic physical medical comorbidities, is becoming more evidence in his current occupational functioning.

The Veteran was examined by A.G., M.A., in March 2012.  It was noted that the Veteran was the source of the background information provided in the report.  The Veteran reported that he experiences sleep disturbance due to pain and racing thoughts and has experienced depressive bouts for several years.  He denied suicidal or homicidal ideation.  He reported that he was referred to anger management therapy in mid-2011 due to an incident at work.  The Veteran completed the 12th grade and holds certificates in drafting.  He is a certified armorer and is able to work on guns.  He had worked at the sheriff's office for 16 years but is experiencing increasing stress and irritability.  

Examination revealed adequate grooming and appropriate attire.  He was cooperative.  Speech was coherent, relevant, and of normal tone.  He was oriented to all spheres.  Mood was mildly depressed, while affect was appropriate.  Thought process was coherent.  With respect to thought content, the Veteran explained that he has a particular way of doing things and wants to keep things organized and straightened.  Insight was mildly deficient.  Psychomotor was mildly increased as he shifted positions often.  Judgment was within normal limits.  Immediate and remote memory were within normal limits, while recent memory was mildly deficient based upon a four-word memory test.  Concentration was mildly deficient as he could not complete serial sevens.  Persistence and pace were within normal limits.  Social functioning during the evaluation was noted to be mildly deficient.  He was socially appropriate and provided adequate eye contact.  The Veteran reported that he typically stays at home and helps his wife care for her mother.  The Veteran was able to care for his personal hygiene.  He was diagnosed with depressive disorder, not otherwise specified, due to sleep difficulties, low energy, varying appetite, feeling like he wants to cry, and two to three day depressive bouts during which he isolates.  He was also diagnosed with anxiety disorder, not otherwise specified, because he has racing thoughts, reported panic attacks, does not like people, avoids crowded places, and keeps things straightened and organized in a very particular way.  The Veteran did not appear to have met the criteria for a major depressive episode, however.  A.G. opined that his anxiety symptoms appeared to adversely affect his daily functioning.

The Veteran was afforded a VA examination in March 2017.  The examiner opined that the Veteran experienced occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  He lives with his wife of 20 years and his nephew, whom they have been raising since the Veteran's sister died.  The Veteran's three children live close to him.  He has little contact with one child, and more with the other two.  He has some contact with his mother and little contact with his father.  The Veteran reported not having close friends and noted that he used to socialize more when working at the sheriff's office.  He explained that, due to his knee, neck, back, and shoulder problems, he is unable to participate in his favorite recreational activities such as hunting and riding a four-wheeler.  He reported that he stopped working four and a half years prior and that he last worked at the sheriff's office.  He noted that he stopped working because he hurt his knees and experienced neck and back problems.  He stated that he "was getting pretty feisty at work for a while" because others were playing computer games instead of working.  He stated that he said "a few choice words," which made the sheriff think he had an anger management problem.  He reported that he currently participates in anger management counseling and that, although he still has anger problems, he has "calmed down quite a bit."  He stated that he is irritable and strict around the house.  There has been strain at home since they are raising a child again and he has specific behavioral expectations.  He reported some minor verbal acting out and that he wished he was still in the military.  The examiner noted that many of the Veteran's interpersonal problems appeared to be associated with personality rather than anxiety.  Episodic anxiety was reported, particularly when he is being evaluated.  He endorsed frustration when presented with a lack of structure.  Heightened startle response was endorsed.  Depressed mood was denied.  He is tearful "every once in a while."  Sleep disturbance was described in that he has not been to bed for two days.  He constantly makes lists and gets upset when things do not get done.  He generally sleeps six hours during the day.  Appetite is generally adequate and he generally does not experience difficulty with concentration.  Feelings of worthlessness were endorsed because he did not get as far in the Air Force as he would have liked.  Suicidal ideation was denied.

The examiner observed that the Veteran experiences anxiety and chronic sleep impairment.  Examination revealed casual and appropriate appearance.  He was alert and oriented to all spheres.  Psychomotor activity was unremarkable.  The Veteran was cooperative and friendly toward the examiner.  Thought process was unremarkable, while thought content involved negative rumination.  Suicidal or homicidal ideation was denied.  Speech was within normal limits.  No perceptual abnormalities were reported or observed.  Mood was anxious, affect was appropriate, and insight and judgment were adequate.  The examiner noted that the Veteran reported some anxiety symptoms and presented with what appear to be prominent obsessive-compulsive personality traits, which would be unrelated to the service-connected anxiety disorder.  The Veteran likely would be capable of understanding, remembering, and carrying out instructions, sustaining adequate concentration, sustaining persistence and pace, and adapting to change.  He may experience difficulty responding appropriately to supervision and relating effectively to coworkers.

Upon weighing the evidence, the Board finds that the preponderance of the evidence is against an initial rating in excess of 30 percent at any point during the period on appeal.  The VA examiners have consistently opined that the Veteran's psychiatric symptoms produce no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Board affords such opinions great probative weight as they are based upon thorough clinical examinations of the Veteran and reviews of the claims file and the other examination reports.

The preponderance of the evidence shows that the Veteran's symptoms more nearly approximates occupational and social impairment with reduced reliability and productivity.  Affect was not flat; speech was not circumstantial, circumlocutory, or stereotyped; there is no evidence of a difficulty in understanding complex commands; there is no evidence of memory impairment; and there is no evidence of impaired judgment or abstract thinking.  Panic attacks were present; however, such were no more than once weekly at most.  There were disturbances in mood; and the Veteran reported problems at work that led to a recommendation he seek anger management.  However, the Veteran is married and has good relationships with two of his three children.  He associates with few friends but also enjoys solitary activities.  The Board finds that such symptoms do not more nearly approximate the criteria for a 50 percent evaluation at any point during the period on appeal.

TDIU

The Veteran contends that he is entitled to a TDIU rating based on his service-connected disabilities, and primarily due to his service-connected low back, right knee, left knee and headache disorders.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

A total disability rating may be assigned, where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as the result of service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to a veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Todd v. McDonald, 27 Vet. App. 79, 85-86 (2014).

To qualify for a total rating for compensation purposes, the evidence must show: (1) a single disability rated as 100 percent disabling; or (2) that the veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  38 C.F.R. § 4.16(a).  For the purpose of establishing one 60 percent disability, or one 40 percent disability in combination, disabilities affecting a single body system are considered as one disability.  Id.  Disabilities that are not service connected cannot serve as a basis for a total disability rating.  38 C.F.R. §§ 3.341, 4.19.  

Unlike the regular disability rating schedule, which is based on the average work-related impairment caused by a disability, "entitlement to TDIU is based on an individual's particular circumstance."  Rice v. Shinseki, 22 Vet. App. 447, 452 (2009) (quoting Thun v. Peake, 22 Vet. App. 111, 116 (2008)); see also Todd, 27 Vet. App. at 85-86.  Therefore, in adjudicating a TDIU claim, VA must take into account the individual veteran's education, training, and work history.  Hatlestad v. Derwinski, 1 Vet. App. 164, 168 (1991) (level of education is a factor in deciding employability); see Friscia v. Brown, 7 Vet. App. 294 (1994) (considering veteran's experience as a pilot, his training in business administration and computer programming, and his history of obtaining and losing 19 jobs in the previous 18 years); Beaty v. Brown, 6 Vet. App. 532 (1994) (considering veteran's 8th grade education and sole occupation as a farmer); Moore v. Derwinski, 1 Vet. App. 356 (1991) (considering veteran's master degree in education and his part-time work as a tutor).  

Here, the Veteran has a combined schedular rating of 90 percent, effective June 1, 2011, and his orthopedic disabilities combine to a result in a single 50 percent rating since that time.  38 C.F.R. § 4.16(a)(3).  Accordingly, the Veteran meets the schedular criteria for TDIU under 38 C.F.R. § 4.16(a).  

The Veteran's VA Form 21-8940 was received in November 2011.  He reported that he was unable to secure or follow a substantially gainful occupation due to his disabilities affecting his lower back and bilateral knees, and his headaches.  He last worked full-time on September 22, 2011, the date he became too disabled to work and the date his disability affected full-time employment.  He had been employed since 1996 as a full-time Sheriff's Process Deputy.  He stated that he had not tried to obtain employment since he became too disabled to work.  He has a high school education and no additional training.  He explained that his job required considerable walking, climbing and descending of stairs, and the ability to run and/or defend oneself in the event of a dangerous situation.

After a review of the evidence of record, the Board finds, resolving any reasonable doubt as mandated by law (38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), that the evidence supports the conclusion that the Veteran's service-connected disabilities, and primarily his low back, knee and headache disorders prevent him from securing and following substantially gainful employment effective September 23, 2011.  In reaching this determination, the Board notes that during the course of this appeal the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that determination of whether a veteran is unable to secure or follow a substantially gainful occupation due to service-connected disabilities is a factual rather than a medical question and that is an adjudicative determination properly made by the Board or the RO.  See Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013).


ORDER

Subject to the law and regulations governing payment of monetary benefits, restoration of a 20 percent rating for right knee instability under Diagnostic Code 5257 is granted.

Subject to the law and regulations governing payment of monetary benefits, a separate 10 percent rating for right knee limitation of motion is granted.

Subject to the law and regulations governing payment of monetary benefits, an initial rating of 30 percent for chronic headaches, is granted.

An initial rating in excess of 30 percent for anxiety disorder is denied.

Service connection for dry eye disorder is granted.

Service connection for a vascular disorder of the right lower extremity is denied.

Subject to the law and regulations governing payment of monetary benefits, a TDIU is granted, effective September 23, 2011.


REMAND

In May 2013, the Board remanded the Veteran's low back and lower extremity disabilities, his cervical spine disability and his right knee and left knee disabilities for further development.  Since then, the Court has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017) concerning the adequacy of VA orthopaedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the Veteran's functional loss due to flares based on all the evidence of record, including the Veteran's lay information, or explain why he could not do so."  In light of these decisions, the Board finds that new VA examinations should be provided.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any outstanding records, schedule the Veteran for appropriate VA examinations to determine the current nature and severity of his low back and lower extremity disabilities, his cervical spine disability and his right knee and left knee disabilities.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.

The examiner should identify all low back, lower extremity, cervical spine, right knee, and left knee pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint (in the case of the right shoulder).  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examination is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or after repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

2.  Then readjudicate the appeal.  If either of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


